Title: To John Adams from François Adriaan Van der Kemp, 16 March 1803
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld 16. March. 1803.

I send you mÿ Lett. on the use of copper among the Greeks—I can not flatter me, that it Shall procure you either much information, or amusement, but I maÿ have opened a new road for investigation, and then mÿ endeavours will have Some merit—at least in your eÿe. If it happened, that it deserved your approbation, that you deemed it worth a Public view, I Should intend it for the Pennsylvanian Philosophical Society, as apprehensive “that bÿ its pure Philological nature it is excluded from the verge of your academÿ"—and it would not be considered as a Corollarÿ on my Remarks on Jefferson and Buffon—as it is indeed. I should beg from you a particular favour, if you can grant it with propriety, that you would—in case you deemed it worthÿ an insertion in any Transactions—to envelop it to mr. j. B. Boardleÿ or J. F Mifflin—when I Shall request them to present it. By sending it from here—the postage, came so high, that I Should dare to importune either of them with it—and I cannot paid the postage. Have the Remarks received your imprimatur? I have no answer from Philadelphia about the Fate of the Achaic Sketch I wrote directly, after receiving your lett. to your Son.
How did you like that ebauche of the French Revolutions? I made a beginning with Filangieri—I could wish—you have given to him a few lines in your defence—principally—of what I have placed in his Lib. i. cap. xi—d’una Specie di governo, che chiamasi misto—He has not Seen de L’olme, and Seems to me, if I am not mistaken, to consider governments onlÿ—in regard—to the real—or imaginary Security Which Individuals might enjoÿ under it—But however this may be I will Suspend my judgment, till I have arrived at the end—and never expected a Similar production from the Neapolitan Soil—Where is that Edition, bearing on the title Filadelfia 1799 printed? I could wish you favoured me with your Diss. on Feudal Law—what was the incentive of your Historia Succincta Hospitalis S. Elisabethæ which I received—with an ode in imitation of Alceus—from you, as I Suppose—when you was at St James Court—who was that Elegant Poet & what constitutes a State?
I was always in the opinion—erroneous I believe now—that Sam. Adams was your Brother—in what relation Stands that Gentleman to you? Having now kept my room during five mounths—without an excursion of one Single daÿ—I am longing for the returning Spring, to replace the pen with the Spade. I cultivated two years after another Cauliflower—equal—to the bigest I ever Saw in Holland—I received Selast fall a new assortment of Seeds, and must try to Succeed once more, to obtain the applause not of vile populace, but of my family and my friend Mappa, and feed them with a delicate dish—
Hail—Massachusetts—Hail! What a couple of Senators! How will you rejoÿ, when the Nation is awaked bÿ their united voice when Surprised at her own, credulitÿ She returns to her good Sense—vendicates her Sullied glorÿ once more and clears the Mississipi from European infection—
Continue to me a Share in your esteem in your affection—and I Shall consider me happÿ—while then you will accept with pleasure my assurences, that I am with the highest respect / Dear Sir! / Your most humble and Obedient St

Fr. Adr. vanderkemp